CONCURRING OPINION BY
DONOHUE, J.:
I concur in the result reached by the learned Majority affirming the trial court. I write separately to indicate that our Supreme Court has ruled on the issue of the burden of proof on spousal privilege in criminal cases on three prior occasions, each time concluding that the party asserting the privilege has the burden to establish a factual basis for the existence of the privilege.1 See, e.g., Commonwealth v. Wilson, 543 Pa. 429, 445, 672 A.2d 293, 301 (1996); Commonwealth v. Stots, 436 Pa. 555, 558, 261 A.2d 577, 579 (1970); Corn-*728monwealth v. Clanton, 395 Pa. 521, 528, 151 A.2d 88, 92 (1959). As a result, in my view, today’s decision should not be read to create new law in the area of spousal privilege in criminal cases.
I likewise write separately to respectfully express my disagreement with the Majority’s application of the harmless error doctrine on the issue of spousal privilege. As this Court recently reaffirmed, the doctrine of harmless error is “a technique of appellate review designed to advance judicial economy by obviating the necessity for a retrial where the appellate court is convinced that a trial error was harmless beyond a reasonable doubt.” Commonwealth v. Koch, — A.3d -, 2011 WL 4336634, at *8 (Pa.Super.2011). The harmless error doctrine may be employed only where the Commonwealth proves beyond a reasonable doubt that the trial court’s error “could not have contributed to the verdict.” Id. (citing Commonwealth v. Moore, 594 Pa. 619, 937 A.2d 1062 (2007)). Whenever there is a “reasonable possibility” that an error “could have contributed to the verdict,” however, the error is not harmless. Id. (citing Commonwealth v. Passmore, 857 A.2d 697, 711 (Pa.Super.2004)).
On these standards, in my view, the harmless error doctrine cannot be applied here. In this ease, the trial court, which observed both Kohn’s testimony as well as the “abundant other evidence linking [Reese] to the crime charged” now relied upon by the Majority, expressly found that Kohn’s testimony was “pivotal to the prosecution and damaging to the defense.” Trial Court Opinion, 9/10/07, at 24 (emphasis added). Although the Majority rejects the trial court’s observation, in my view, the trial court’s description of Kohn’s testimony as “pivotal to the prosecution and damaging to the defense” makes it impossible for this Court to conclude that the decision to allow Kohn to testify, even if erroneous, “could not have contributed to the verdict.” Moore, 594 Pa. at 638, 937 A.2d at 1073. Thus, relying on the trial court’s first hand perspective of the importance and impact of Kohn’s testimony, the harmless error doctrine cannot be applied in this case.
For similar reasons, I do not agree with the Majority’s rationale that any error by the trial court on the spousal privilege issue was harmless because Kohn’s testimony was cumulative of the testimony of witness Cathy Hetrick. To the contrary, the suggestion that the only importance of Kohn’s testimony (like Hetrick’s) was to show that Reese had advance knowledge of the Lewis murder (prior to its public disclosure by police), ignores the import of Kohn’s testimony. The trial court found Kohn’s testimony to be “pivotal to the prosecution and damaging to the defense” in substantial part because Reese’s detailed knowledge of Lewis’ murder and the police investigation (of him) in connection therewith, when combined with his severe depression and thoughts of suicide expressed during the calls,2 amounted to a de facto confession by Reese of his guilt. Hetrick’s limited testimony (namely, that Reese told her that “some guy got killed *729up there”) provided no such implied confession and therefore did not render Kohn’s testimony merely cumulative.
However, because I agree with the Majority’s conclusion that Reese failed to meet his burden of proof on his claim of spousal privilege, I concur in the result of affirmance.

. In reaching its decision to allow the testimony of Reese's purported second wife ("Kohn”), the trial court concluded that the Commonwealth established that Reese was not entitled to claim spousal privilege. In so ruling, the trial court relied on documents produced by the Commonwealth purporting to establish that Reese was not divorced from his first wife, thereby preventing a valid marriage to Kohn, whose testimony he was attempting to preclude. Trial Court Opinion, 9/10/07, at 24-26. I note parenthetically that the documents produced by the Commonwealth and relied on by the trial court were never offered or admitted as evidence in the case and were thus not contained in the certified record on appeal. Consequently, although the basis of the trial court's ruling differs, this Court may affirm the trial court’s decision on any basis, even one not argued by the prevailing party. Commonwealth v. Allshouse, 604 Pa. 61, 82, 985 A.2d 847, 859 (2009), reversed on other grounds, Allshouse v. Pennsylvania, - U.S. -, 131 S.Ct. 1597, 179 L.Ed.2d 495 (2011).


. Kohn testified that on Sunday evening, February 20, 2005, Reese called and told her that Lewis was dead, N.T., 4/25/07, at 369, and when Kohn asked if he had died from natural causes, Reese replied, "I wouldn’t say all that.” Id. at 369. Reese also divulged to her that he knew that the police would bring him in for questioning because he was on the video coming into Bassettown Manor with Lewis on the night of the murder. Id. at 370. During this call, Kohn described Reese’s tone as "very depressed. He said he had a bottle of pills. He was into suicide.” Id. at 370.